Citation Nr: 1535526	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  07-04 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of VA compensation benefits in the amount of $4842.00, to include the validity of the debt.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from August 1968 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 administrative decision issued by the Committee on Waivers and Compromises (COWC) at the Washington, DC, Regional Office (RO).  Jurisdiction of this appeal has since been transferred to the RO in Philadelphia, Pennsylvania.  

In February 2010, the Board remanded this appeal for further evidentiary development.  The case has now been returned for appellate review.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The issue of entitlement to additional dependency allowance for a spouse has been raised by the record in a February 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

For reasons explained below, the appeal is, again, REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

Although the Board regrets the additional delay, a remand is necessary with respect to the issue on appeal to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Review of the record reveals that, since June 10, 1969, service connection has been established for left and right knee disabilities, anosmia, headaches, and rhinorrhea.  Since May 27, 1970, service connection has been established for residuals of a fractured maxilla and labyrinthitis with bilateral sensorineural hearing loss, while service connection for PTSD and malunion of the lower jaw has been established since October 1, 2001.  

Notably, in July 1969, the Veteran informed VA of his marriage to L.R.P. in Carson City, Nevada, in December 1968.  See also VA Form 21-686c, dated August 1971 and September 1974.   No further correspondence was received from the Veteran regarding a change in his marital or dependency status until October 2001.  

In October 2001, the Veteran submitted a letter to the Boise, Idaho, RO, requesting additional compensation benefits for his two dependent sons.  In conjunction with this request, the Veteran provided his son's birth certificates and also informed VA that he was living in Thailand.  

In June 2002, the Washington, DC, RO (which processes claims for veterans living aboard) sent the Veteran a letter informing him that his two sons were added to his award in March 2002 and requested clarifying information regarding where his sons were living at that time.  The Veteran did not respond to the June 2002 letter, as it was sent to the incorrect address in Thailand.  Nevertheless, in September 2002, the Washington, DC, RO sent the Veteran a letter, along with a VA Form 21-686c, Declaration of Status of Dependents, to the correct address requesting additional information regarding his two dependent sons and wife.  

In October 2002, the Veteran submitted a completed VA Form 21-686c on which he reported his sons' date of birth and location.  He also indicated that he divorced L.R.P. in Spokane, Washington, in December 1995.  

Based on the information provided in the October 2002 VA Form 21-686c, the RO informed the Veteran that his benefits had been adjusted, as the additional compensation he had been receiving for his wife had been removed effective January 1, 1996, the first day of the month following the month of their divorce.  The RO informed the Veteran that the adjustment resulted in an overpayment of his benefits and he would subsequently be notified of the exact amount of the overpayment and given repayment information.  

In December 2002, the Veteran, through his Senator, expressed disagreement with the cretion of the overpayment, arguing that he informed VA of his divorce in December 1995, and requested a hardship waiver of his overpayment.  

In December 2003, the COWC denied the Veteran's request for a waiver of overpayment in the amount of $4842.00, noting that the Veteran was at fault in the creation of the overpayment and, while there was no evidence of intent to commit fraud, misrepresentation, or bad fault on his part, repayment of the overpayment was not against equity and good conscience.  

The Veteran filed a timely NOD as to the denial of his waiver request in January 2004.  

Before a decision can be made on whether the Veteran is entitled to a waiver of recovery of the assessed overpayment, it must be determined whether or not the overpayment was properly calculated.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2015); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.  To this end, the Board notes that the Veteran has contended that he informed VA of his divorce in December 1995 and that either the Boise or Seattle ROs made administrative error by failing to note his change in marital status, which caused the overpayment.  See Veteran's statements received in April 2004.  Accordingly, for the sake of completeness, the preliminary matter of the validity of the debt must be addressed.

As an initial matter, review of the record also reveals that the January 2007 Statement of the Case (SOC) and June 2014 supplemental SOC (SSOC) only addressed entitlement to waiver of the overpayment but did not notify the Veteran of the laws or regulations pertaining to the validity of the debt or adjudicate the validity of the debt itself.  As the issue of the validity of the debt has not been formally adjudicated by the AOJ, the Board may not consider it at this time in the first instance.  Therefore, this matter must be remanded for adjudication of the threshold question of whether the debt at issue was properly created, and readjudication of the request for overpayment.  

Furthermore, the Board notes that, while the Veteran has asserted he and L.R.P. were divorced in December 1995, the evidentiary record does not contain any court order verifying the date of divorce.  To this end, the Board observes that the effective date of a reduction of pension or compensation by reason of marriage, annulment or divorce on or after October 1, 1982, or death of a dependent of a payee, shall be the last day of the month in which such marriage, annulment, divorce or death occurs.  38 U.S.C.A. § 5112(b)(2) (West 2014); 38 C.F.R. § 3.501(d)(2) (2015).  As the date of the Veteran's divorce is pertinent to the validity of the debt, the AOJ should attempt to obtain appropriate documentation.

Because additional action is warranted before a final decision may be rendered in this appeal, the Veteran will be given another opportunity to submit any objective evidence showing that he sent VA notification of his divorce in December 1995, such as a letter or envelope with a date stamp, and a current Financial Status Report (VA Form 20-5655) to support his assertion of a financial hardship in repaying the existing overpayment.  See February 2010 Board remand.  

In this context, the Board notes that, while there is no objective evidence showing the Veteran sent VA notification of his divorce in December 1995, review of the record shows that, in October 1995, the Veteran's claims file was transferred from the Boise RO to the Seattle RO at the Veteran's request.  See VA Form 7216 dated stamped October 20, 1995.  There is, however, no indication in the record showing the nature of the Veteran's request, including whether he contacted VA via telephone or written communication.  Nevertheless, this evidence tends to corroborate the Veteran's report that he contacted VA in 1995 but, with the exception of requesting a transfer of his claims file, does not establish the nature or content of what he communicated.  Therefore, while this claim is on remand, the AOJ should conduct all necessary action to determine the nature and content of the Veteran's request which resulted in his claims file being transferred from the Boise to Seattle RO in October 1995 and associate any evidence obtained in this regard with the evidentiary record.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide VA with a copy of his December 1995 divorce decree.  The Veteran should also be requested to provide any objective evidence that he sent VA notification of his divorce in December 1995, such as a letter or envelope with a date stamp.  All available documents should be associated with the claims file.  

2. The Veteran will also be sent a current Financial Status Report (VA Form 20-5655) for him to complete and return to VA listing all monthly income, monthly expenses, assets and debts.  The completed report should be associated with the claims file.  

3. Conduct all necessary action to determine the nature and content of the Veteran's request which resulted in his claims file being transferred from the Boise to Seattle RO in October 1995 and associate any evidence obtained in this regard with the evidentiary record.  All efforts to obtain this evidence must be documented in the evidentiary record.  

4. Thereafter, adjudicate the preliminary issue of whether the overpayment of compensation at issue was properly created, including consideration of whether any of the debt was due to sole VA administrative error, and the amount of any overpayment.  A comprehensive explanation of the reasons and bases for that decision should be prepared and incorporated into the claims file, to include a discussion of any information obtained from the Veteran.  

If it is determined that any or all of the overpayment at issue was improperly created, action should be taken to rectify the error.  In any case, the Veteran and his representative should be informed of the decision made and allowed the requisite period of time for a response.

5. If any overpayment is found to be valid and properly created, the Veteran should be allowed an opportunity to submit additional evidence pertinent to his request for waiver of recovery of the assessed overpayment.  

6. Thereafter, the COWC should review the record and reconsider the Veteran's request for waiver pursuant to the principals of equity and good conscience.  A formal, written record of the Committee's decision, including an analysis of the various elements to be considered, should be prepared and placed in the claims file.  

7. If the COWC's determination remains unfavorable to the Veteran, both he and his representative should be furnished an SSOC, which specifically addresses the issue of creation of the overpayment and which contains a recitation of the pertinent law and regulations governing the issue of proper creation, including 38 U.S.C.A. § 5112; 38 C.F.R. § 1.965(a). 

This document should further reflect detailed reasons and bases for the decision reached.  The Veteran and his representative should be afforded the opportunity to respond thereto; thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  




